10

11

12

13

14

15

16

17

18

19

UNITED STATES DisTRICT COURT
DISTRICT OF SOUTH CAROLINA

ORDER GRANTING PETITIONS FOR NAME CHANGE

Pursuant to the Immigration and Nationality Act of 1952, as amended by the Immigration Act of

1990, the below listed applicants for naturalization have petitioned to change their names by

decree of this court in conjunction with the administration of the Oath of Allegiance. Petitions

for name changes filed by the below listed applicants for naturalization are hereby granted:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROSA ISELA ‘ORTEGA RAMOS ISELA ORTEGA
PADMAVATHY VENKATASUBRAMANIAN RAMYA RAMACHANDRAN
SARAH LUNG HNEM PAR LUNG HNEM PAR

MARIA ROSA ORAMS ROS! ZOILA ORAMS

ISABEL BASSO DE GILLESPIE ISABEL GILLESPIE

FNU BHAGIRATHY SOMAYA BHAGIRATHY SOMAYA
OLIVIER ALEXANDER SEGURA ZUNIGA ALEXANDER SEGURA

SULMA DAMARIS JARAMILLO SULMA JARAMILLO
QUYEN THI NGUYEN QUYEN NGUYEN

JAVIER ENRIQUE MENDEZ GUERRERO JAVIER MENDEZ
JIMMYNORYS TSHIMANKINDA KABONGO NARCELHIO JIMMY TAS KGOSI

CLAUDIA KARINA GARCIA CLAUDIA KARINA CALDERON MARTINEZ
HEIDY MARROQUIN HEIDY ESTELA JOHNSON

ANH TRUONG NHAT DAO NATHANIEL NHATANH DAOTRUONG
GOMATHI INBARAJ GOMATHI LOGANATHAN
NATALYA MIKHAYLOVNA BALUYAN NATALYA BALUYAN
MERVET YOUSIF FOWLER MARTHA ALEXANDRA FOWLER
HAMMAD AHMED HAMMAD AHMAD
JENYFFER JOHANA MENESES SALDARRIAGA JENYFFER MENESES

 

Page 1 of 3

 
20

21

22

23

24

2s

26

27

28

29

30

31

32

33

34

35

36

37

38

39

40

41

42

43

44

45

46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALBA LUZ WHITENIGHT ALBA LUZ MUNOZ LIZARAZO
SEOK WON CHOI ALEX KWON BOWERS CHOI

ALPABEN VIRENDRA PATEL ALPA VIRENDRA PATEL

DU vu LE DAVID LE

GEORGE HENRY ELKOMS GAWARGUC BA GARGAS GEORGE HENRY GARGAS
ANDREA SARAI AMAYA HENRIQUEZ ANDREA SARAI AMAYA DE HENRIQUEZ
AYESHA TAHURA AYESHA TAHURA NIZAM!
VYACHESLAV PETROVICH DONETS SLAVIC PETROVICH DONETS
YANNAN SHEN LILY ANNA SHEN

KA LOK ul TIMOTHY KA LOK u

ANH TUYET THI NGUYEN TUYET NGUYEN

IRYNA ANATOLEVNA SHINOV IRINA SHINOV

ANNA LYN GLASS ANNA GLASS

SHERRY A ROYAL SHARON ANN MORDEN ROYAL
NADZEYA GURCHENKO NADIA GURCHENKO
CHARVIBEN RAVI PATEL CHARVI RAVI PATEL

PETR NIKOLAYEVICH ALEKSEYEVETS PETER NIKOLAYEVICH ALEKSEYEVETS
EDWIN ARTURO MEUA GARCIA EDWIN MEJIA

FNU SAVITA SAVI MENZEL

DILCIA YANETH FLORES DE GRATTO YANETH GRATTO

YOUNG CHEOL BYUN KENNETH YOUNG BYUN
SEUNGHUN LEE JONATHAN SEUNGHUN LEE

VICTORIA ANDREINA RANGEL SIMMONS TORA LEE RANGEL

CUONG VIET NGUYEN THOMAS VIET NGUYEN

ELIANA GABRIELA SOSA ELIANA SOSA

MARIA DE LOS ANGELES YANEZ LOZANO ANGELES YANEZ LOZANO
WANGZI ZHENG JESSE WANGZI ZHENG

 

 

 

 

 

 

Page 2 of 3

 
47

48

49

 

 

 

 

 

 

 

 

 

ALIAKSANDR NAVUMENKA ALEX NAVUMENKA
KATSIARYNA NAVUMENKA KATERINA NAVUMENKA
MIN DU MIN GWENNETH DEAL

 

 

ORDERED this 22nd day of January 2020 at Spartanburg, South Carolina.

    

Donald C. Coggins, Jr.

United States District Judge

Page 3 of 3
